          Case 1:19-cv-03516-BAH Document 1 Filed 11/21/19 Page 1 of 31




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 The Dow Chemical Company on behalf of itself
 and its subsidiaries and affiliates,
                                                               Case No. 1:19-cv-03516
                Plaintiff,

         v.

 Union Pacific Railroad Company, BNSF
 Railway Company, and Norfolk Southern
 Railway Company,

                Defendants.


       Plaintiff The Dow Chemical Company (“Dow”) on behalf of itself and its subsidiaries and

affiliates brings this action for damages under the antitrust laws of the United States against Union

Pacific Railroad Company (“UP”), BNSF Railway Company (“BNSF”), and Norfolk Southern

Railway Company (“NS,” and together with UP, BNSF, “Defendants”), and alleges as follows:

                                  NATURE OF THE ACTION

   1. This case centers on an agreement involving the country’s major Class I railroads to

uniformly increase the price of rail freight services on unregulated rail freight transportation

traffic in the United States in violation of Sections 1 and 3 of the Sherman Act. Defendants

implemented this conspiracy by first agreeing to break from past industry practice and create a

new rate adjustment index to apply to base freight rates that excluded the cost of

fuel. Defendants also agreed to charge a stand-alone fuel surcharge and calculated that

additional artificially inflated cost by adopting the same or virtually the same methodologies

(“Inflated Fuel Surcharges”). The Inflated Fuel Surcharges resulting from Defendants’

conspiracy had no correlation to the actual cost of fuel but were purposely aimed at generating
             Case 1:19-cv-03516-BAH Document 1 Filed 11/21/19 Page 2 of 31




additional cartel profits by raising the total price for rail freight services. The railroad cartel

implemented the conspiracy across the board, with virtually no exceptions. Dow, which is

among the largest rail shippers in the country, brings this action to recover the hundreds of

millions of dollars it has overpaid to Defendants for rail freight services since July 1, 2003.

    2. Beginning in the Spring of 2003, Defendants UP, BNSF, NS, and co-conspirator CSX

Transportation, Inc. (“CSX”), which together control approximately 90% of the rail freight traffic

in the United States, participated in an astonishing series of in-person meetings, phone calls, and

email communications with one another to establish and implement a new rate adjustment index

and a new fuel surcharge program to be applied across every sector of their business, including

carload traffic. These initiatives were not merely an adjustment to Defendants’ billing practices,

but a conspiracy to artificially raise the prices for rail freight services in the United States.

    3. Defendants and their co-conspirators (including but not limited to CSX, Kansas City

Southern Railway (“KCS”), Canadian National Railway (“CN”), and Canadian Pacific Railway

(“CP”)) orchestrated this scheme by applying the Inflated Fuel Surcharges as a percentage of a

base rate that already included a fuel charge for freight transport. This new method of

calculation was a dramatic departure from past industry practice, and it would not have been

possible without Defendants and their co-conspirators’ coordination and concerted efforts to

generate cartel profits.

    4. The Inflated Fuel Surcharges were imposed on top of significant increases in Defendants’

base rates for freight transportation services. Since 2001, Defendants have increased their base

rate to recover the increased cost of expenses but have refused to provide any information

demonstrating that any increase in fuel costs have been broken out from or removed from the

base rate.



                                                   2
          Case 1:19-cv-03516-BAH Document 1 Filed 11/21/19 Page 3 of 31




   5. Before the conspiracy in 2003, the majority of rail freight transportation agreements

included rate adjustment provisions that weighed a variety of cost factors, including fuel, based

on the Rail Cost Adjustment Factor (“RCAF”) indexes and/or the All Inclusive Index (“AII”).

While the RCAF was published by the Surface Transportation Board (“STB”)—the federal

agency vested with authority over rate-regulated freight traffic—the AII was published by the

Association of American Railroads (“AAR”), a railroad trade organization for which the

Defendants’ respective CEOs served as board members at that time (and which continues to have

each Defendant, CSX, CN, and CP as members today). Both indexes made it difficult for

Defendants and their co-conspirators to impose a standalone Inflated Fuel Surcharge because

fuel costs—and any bona fide price increases related thereto—were already incorporated into the

indexes’ calculation of rate adjustments for rail freight services. The application of an additional

fuel surcharge as a percentage to the base rate would have obviously resulted in a double

recovery for fuel costs.

   6. As a result, Defendants and their co-conspirators sought to eliminate the fuel component

in the rate adjustment indexes and, in the Fall of 2003, they successfully conspired to cause the

AAR to develop a new index called the All Inclusive Index Less Fuel (“AIILF”), which removed

the fuel component. Adopting the AIILF as their base rate adjustment index allowed all Class I

railroads to apply a new, separate, and artificially high fuel surcharge as a percentage of the base

rate broadly to their customers, including Dow.

   7. BNSF and UP (together, the “Western Railroads”) were the first to implement the price

fixing scheme, applying the same fuel surcharge formula and coordinating their rail fuel

surcharges as early as July 2003. Following the AAR’s announcement of the establishment of

the AIILF in December 2003 (the first success of Defendants’ cartel agreement), CSX and NS



                                                  3
         Case 1:19-cv-03516-BAH Document 1 Filed 11/21/19 Page 4 of 31




(together, the “Eastern Railroads”) conspired to begin setting identical fuel surcharge rates to one

another in March 2004.

   8. All three Defendants and co-conspirator CSX calculated fuel surcharges using a price

index and charging a percentage for every incremental increase in price over the threshold

amount set by the index. Specifically, on carload traffic, the Western Railroads applied identical

fuel surcharge formulas based on the U.S. Department of Energy On-Highway Diesel Fuel Price

(“HDF”) Index: 0.5% for every five cents that the U.S. average price of diesel fuel as measured

by the HDF Index exceeded $1.35 per gallon. The Eastern Railroads utilized identical fuel

surcharge formulas based on the West Texas Intermediate (“WTI”) Index: 0.4% for every $1 that

the monthly average WTI price exceeded $23 per barrel of crude oil. With the same price

indexes and formulas, the two Western Railroads reached identical fuel surcharge rates as one

another on carload traffic every month for years. The two Eastern Railroads likewise reached

identical fuel surcharge rates as one another every month for years.

   9. The application of the Inflated Fuel Surcharges to the base rate inflated the actual total

price for each customer whose contracts were subject to Defendants’ formulas, and thereby

created cartel profit centers for Defendants. In 10-K filings with the Securities and Exchange

Commission, each Defendant reported substantial increases in revenue attributable to its fuel

surcharge program year after year after the conspiracy began. For example, UP reported $112

million from fuel surcharge revenue in 2003 and approximately $2.3 billion in 2008 (more than

20 times the 2003 amount). NS reported in 2006 that its 2005 revenues increased by $1.2 billion

in 2005, and that approximately one-third of that increase was attributable to higher Inflated Fuel

Surcharges.




                                                 4
          Case 1:19-cv-03516-BAH Document 1 Filed 11/21/19 Page 5 of 31




   10. In order to maintain and enforce their conspiracy, Defendants took various other

collective actions contrary to past industry practice, such as publicly publishing their monthly

fuel surcharge rates, refusing to negotiate discounts or waivers with customers, and resisting

long-term contracts. Dow found Defendants’ fuel surcharge program to be either “their way or

no way.” Dow repeatedly tried to get the Defendants to remove the Inflated Fuel Surcharges

from its contracts or to negotiate a reasonable and competitive rate reflecting actual fuel costs,

but Defendants uniformly insisted upon rates reflecting the Inflated Fuel Surcharges. Dow was

thus left with little choice but to accept Defendants’ Inflated Fuel Surcharges.

   11. In 2007, the STB issued a decision in Ex Parte Action No. 661 concerning Defendants’

practice of calculating fuel surcharges as a percentage of a base rate, finding such practice as

applied to regulated traffic “unreasonable.” Following the decision, Defendants switched over to

mileage-based fuel surcharges on all of their regulated traffic (with the exception of NS, who

decided to impose no fuel surcharges on its regulated traffic), and made plans to switch over to

mileage-based fuel surcharges on their unregulated traffic as well. However, this did not mean

that Defendants had withdrawn from the cartel. Rather, Defendants’ mileage-based programs

still did not reflect the actual cost of fuel paid by Defendants and were still applied on top of

adjusted base rates that already included a fuel component. Defendants have also continued to

use indices that exclude fuel costs to escalate the base rate in contracts.

   12. Dow has been, and continues to be, injured by Defendants and their co-conspirators’

unlawful activities as further detailed herein. In the absence of the price fixing conspiracy, Dow

would not have overpaid for fuel costs and freight rates on its rail freight shipments with

Defendants and other conspiring railroads during the relevant time period. Accordingly, Dow is




                                                  5
          Case 1:19-cv-03516-BAH Document 1 Filed 11/21/19 Page 6 of 31




entitled to damages under federal antitrust laws equal to the amount it overpaid Defendants and

their co-conspirators as a result of the conspiracy.

                                             PARTIES

   13. Plaintiff Dow Chemical Company is a Delaware corporation headquartered in Midland,

Michigan. Dow is a materials science company with one of the broadest technology sets in the

industry. Dow’s portfolio of performance materials, industrial intermediates and plastics

businesses delivers a broad range of differentiated science-based products and solutions for its

customers in high-growth segments, such as packaging, infrastructure and consumer care. Dow

operates 113 manufacturing sites in 31 countries and employs approximately 37,000 people.

Dow delivered pro forma sales of approximately $50 billion in 2018. During the period 2003 to

2008, Dow’s net sales totaled nearly $280 billion. In April 2009, Dow acquired Rohm and Haas.

During the period 2003 to 2008, Rohm and Haas’s net sales totaled nearly $50 billion.

   14. Dow is a substantial consumer of rail freight services within the United States,

transporting many of its products and their inputs via the Defendant rail carriers. During the

relevant period, Dow consistently sought to negotiate competitive freight rates for rail shipments

with Defendants and other railroads. To do so, Dow often benchmarked the total prices it was

quoted, including Inflated Fuel Surcharges, against those of the broader market for rail freight,

and compared the rates across various rail freight providers. The anticompetitive agreement

between Defendants and their co-conspirators caused the prices that Dow paid to be inflated

above competitive levels. As a result of the inflated rates caused by Defendants’ anticompetitive

agreement, Dow was injured in its business and property.

   15. Dow brings these claims on behalf of itself, its wholly-owned subsidiaries, and under

assignments of antitrust claims received from its other subsidiaries and affiliates. The



                                                  6
          Case 1:19-cv-03516-BAH Document 1 Filed 11/21/19 Page 7 of 31




subsidiaries and affiliates of Dow that paid for rail freight services performed in the United

States and which carried Defendants’ inflated fuel surcharges are: Dow Chemical Canada ULC,

Dow Corning Corporation, Dow Europe GmbH, Dow International Mexicana SA de CV, Dow

Quimica Mexicana S.A. de C.V., Dow Reichhold Specialty Latex LLC, Hampshire Chemical

Corporation, Rohm and Haas Company, Rohm and Haas Canada LP, Rohm and Haas

Chemicals LLC, Rohm and Haas Mexico S. de R.L. de C.V., and Rohm and Haas Texas

Incorporated. The assignees of claims to The Dow Chemical Company for purchases of rail

freight services performed in the United States and which carried Defendants’ inflated fuel

surcharges are: Dow Agrosciences, LLC and Dow Agrosciences Canada Inc.

   16. Defendant Norfolk Southern Railway Company has its principal place of business at

Three Commercial Place, Norfolk, Virginia 23510. NS is a major freight railroad operating

primarily in the eastern United States. NS serves all major eastern ports and connects with rail

partners in the West, linking customers to markets around the world. NS has railway lines

throughout the eastern United States, including rail lines within this District.

   17. Defendant BNSF Railway Company has its principal place of business at 2650 Lou Menk

Drive, Fort Worth, Texas 76131. BNSF is a wholly owned subsidiary of Burlington Northern

Santa Fe Corporation, the holding company formed by the September 22, 1995 merger of

Burlington Northern and Santa Fe Corporation. BNSF is the second largest railroad network in

North America and operates 32,000 route miles of railroad. BNSF has offices and rail lines

throughout the western United States, extending into the Southeastern states. BNSF coordinates

with other rail carriers to handle freight to and from other parts of the country.

   18. Defendant Union Pacific Railroad Company has its principal place of business at 1400

Douglas Street, Omaha, Nebraska 68179. UP is the largest freight railroad in the United States.



                                                  7
           Case 1:19-cv-03516-BAH Document 1 Filed 11/21/19 Page 8 of 31




UP serves primarily the western two-thirds of the United States and maintains coordinated

schedules with other rail carriers to handle freight to and from other parts of the country.

    19. Other unnamed major Class I1 railroads which also adopted Defendants’ fuel surcharge

formulas and applied Inflated Fuel Surcharges on unregulated private rail freight transportation

traffic after July 2003 including, but not limited to, CSX, KCS, CN, and CP, or their

predecessors2 are participants as co-conspirators in Defendants’ anticompetitive actions. These

other major Class I railroads have taken actions in furtherance of the cartel’s agreement and

thereby conspired with Defendants to artificially raise rail freight prices and generate cartel

profits. Defendants are jointly and severally liable for anticompetitive actions taken by their

non-Defendant co-conspirators.

                                    JURISDICTION AND VENUE

    20. This action is brought under Section 4 of the Clayton Act, 15 U.S.C. § 15, to recover

treble damages and reasonable attorneys’ fees and costs for the injuries sustained by Dow by

reasons of Defendants’ violations of Sections 1 and 3 of the Sherman Act, 15 U.S.C. §§ 1, 3.

    21. This Court has original jurisdiction over the subject matter pursuant to 15 U.S.C. § 15

and 28 U.S.C. §§ 1331 and 1337.

    22. Venue is proper in this judicial District pursuant to 15 U.S.C. § 15(a) and 22 and 28

U.S.C. § 1391, because during the relevant period a substantial part of the events giving rise to

Dow’s claims occurred and a substantial portion of the affected interstate trade and commerce


1
  Class I railroad are those with revenues in excess of $250 million in 1991 dollars, or $463.8 million in 2017
dollars. See STB Ex Parte No. 748, ID No. 46493 (June 14, 2018), available at
https://www.stb.gov/decisions/ReadingRoom.nsf/51d7c65c6f78e79385256541007f0580/0b6202d2a4e94571852582
aa0042c00d?OpenDocument. In the past decade, the following have been considered Class I railroads operating in
the United States: (1) BNSF; (2) UP; (3) CSX; (4) NS; (5) Kansas City Southern Railway Company; (6) Soo Line
Railroad Co. (owned by Canadian Pacific Railway); and (7) Grand Trunk Corporation (owned by the Canadian
National Railway).
2
  CSX, KCS, CN, and CP were also AAR members when the conspiracy began and implemented Inflated Fuel
Surcharges in accordance with the anticompetitive agreement described herein.

                                                       8
          Case 1:19-cv-03516-BAH Document 1 Filed 11/21/19 Page 9 of 31




described below, has been carried out in this District. In addition, one or more of the Defendants

resided, transacted business, were found, or had agents in this District.

   23. This Court has personal jurisdiction over each Defendant because, inter alia, each: (a)

transacted business in this District; (b) directly or indirectly sold and delivered rail transportation

services in this District; (c) has substantial aggregate contacts with this District; and (d) engaged

in an illegal price-fixing conspiracy that was directed at, and had the intended effect of causing

injury to, Dow who was also doing business in this District.

                          INTERSTATE TRADE AND COMMERCE

   24. Since July 1, 2003, Defendants and co-conspirator CSX have accounted for over 90

percent of all rail shipments within the United States. In 2006 alone, total railroad operating

revenue of Class I railroads exceeded $52 billion and by 2008 it exceeded $61 billion. Current

total Class I railroad operating revenues exceed $76 billion.

   25. Defendants and their co-conspirators’ activities substantially affected interstate

commerce. Defendants and their co-conspirators used the instrumentalities of interstate

commerce to sell and market rail freight transportation services, and they conducted rail

shipments in the flow of interstate commerce to shippers and customers throughout the United

States.

   26. Defendants and their co-conspirators’ unlawful activities had a direct, substantial, and

reasonably foreseeable effect on interstate commerce.

                    DEREGULATION OF THE RAILROAD INDUSTRY

   27. Prior to 1980, the federal government regulated virtually every facet of railroad

operation. Railroads filed tariff rates with the Interstate Commerce Commission (“ICC”), and in




                                                   9
         Case 1:19-cv-03516-BAH Document 1 Filed 11/21/19 Page 10 of 31




conjunction, they were able to ask the ICC for industry-wide rate increases, which could then be

imposed collectively nationwide in a lawful manner.

   28. The Staggers Rail Act of 1980 (“Staggers Act”) substantially deregulated the railroad

industry, allowing the railroads the ability to contractually establish the rates for their services

without regulatory review. Although the Staggers Act was intended to decrease rates by

increasing competition, it had the opposite effect.

   29. After deregulation, the railroad industry became significantly concentrated. The number

of Class I railroads greatly decreased, from thirty-five in 1980 to only seven today (two of which

are owned by Canadian companies).

   30. As a result, the railroad industry is under the control of only a handful of companies. Just

three Defendants, BNSF, UP, NS, and their co-conspirator CSX, account for more than 90

percent of all railroad traffic in the United States. In 2006 alone, these four railroads accounted

for nearly $50 billion of the $52 billion in total revenue for the railroad industry. In addition,

competition from smaller carriers has been negligible due to the railroad industry’s high fixed

costs and significant barriers to entry, such as the need to invest in tracks, stations, yards, and

switching facilities that take decades to develop.

   31. Now, more than 80 percent of rail shipments are not rate regulated and instead are either

set by private transportation contracts or exempt from regulation. Virtually all of Dow’s rail

freight shipments are made according to privately negotiated rail freight contracts. Whereas,

prior to deregulation, railroads could collectively agree to ask a federal agency to obtain uniform

increases in freight rates, they can no longer do so. Instead, to increase the rates they charge

customers, the railroads have unlawfully colluded with one another.




                                                  10
         Case 1:19-cv-03516-BAH Document 1 Filed 11/21/19 Page 11 of 31




  DEFENDANTS COLLUDED TO INCREASE RATES BY CREATING A NEW BASE
      RATE ADJUSTMENT INDEX WITHOUT A FUEL COMPONENT AND
           INTRODUCING STANDALONE “FUEL SURCHARGES”

   32. As a result of the consolidation of the rail industry, in March 2000, the STB (the ICC’s

successor) imposed a moratorium on new major mergers in the rail industry. Further, in June

2001, it announced stricter standards for mergers of large carriers.

   33. The STB’s actions meant that it would be very difficult for the railroads to consolidate

through mergers and thereby reduce competition to increase market share and prices, and after

deregulation, the railroads could no longer agree to ask the ICC for industry-wide rate increases.

Defendants now lacked the lawful and potent mechanisms to increase their rates and so,

notwithstanding the increased concentration in the rail industry, rail freight prices hastily

declined. Rates decreased to all-time lows in 2003 and 2004, just before the conspiracy started.

   34. Defendants and their co-conspirators became eager to reverse this downward pricing

trend. Defendants therefore colluded to increase their rates by imposing uniform Inflated Fuel

Surcharges on their customers, claiming that the increases were due to rising fuel costs. But

rather than track the supposed fuel cost increases, the Inflated Fuel Surcharges were calculated as

a percentage of the total freight price.

   35. This method of calculation for the fuel component of a rail freight contract was rarely

used in the industry. Before the conspiracy began, most of Defendants’ rail freight contracts

included rate adjustment provisions tied to the AII and RCAF indexes. These indexes weighed

several costs, such as labor, materials, equipment rent, depreciation, interest, other expenses, as

well as fuel. Accordingly, these indexes would reflect the impact of a cost increase of any one

factor. If fuel costs rose, the indexes would account for that increase, and any fuel charge

increase would be reflected in Defendants’ rates.



                                                 11
         Case 1:19-cv-03516-BAH Document 1 Filed 11/21/19 Page 12 of 31




   36. Indeed, the overall concept of uniform and price-based standalone rail “fuel surcharges”

was also new for Defendants. Prior to 2003, Dow either did not pay or paid a de minimis amount

of standalone fuel surcharges to the Defendant railroads. In the years leading up to 2003,

Defendants had imposed some “fuel surcharges” on their rail customers but only in isolated

instances. These surcharges varied because they reflected, among other things, differing fuel

costs for each railroad.

   37. In addition, before the conspiracy began, Defendants generally had difficulty imposing

fuel surcharges on their customers. For example, a BNSF internal 2002 report stated that “[t]he

trucking industry uses fuel surcharges but our rail competitors do not and we therefore are hard

pressed to achieve it. We do loose [sic] business because of that and we may have to lower

margin in other aspects in order to keep the business with the surcharges where we do apply it.”

A January 2003 BNSF memorandum further noted that “any increase in fuel surcharges would

result in a decrease in prices of the same amount in order to remain competitive.” The then-

manager of NS’s pricing systems stated that fuel surcharges were only “theoretically billable” in

2001 and 2002, while UP’s chief financial officer has acknowledged that, between 2000 and

2002, UP had “no policy position” on fuel surcharges beyond certain “isolated situations where

there were surcharges.”

   38. Unable to increase rail freight rates in the wake of deregulation and the STB’s

restrictions, Defendants and their co-conspirators found a revenue opportunity in unlawfully-

coordinated standalone rail fuel surcharges. As a first step, in 2003, Defendants and their co-

conspirators agreed to eliminate fuel as a component in the AII index and reweigh the remaining

non-fuel components.




                                                12
         Case 1:19-cv-03516-BAH Document 1 Filed 11/21/19 Page 13 of 31




    39. Beginning no later than Spring 2003 and through the present, Defendants’ top executives

met regularly at conferences, restaurants, and recreational events. For example, these executives

met with each other at the biannual National Freight Transportation Association (“NFTA”)

meetings and at AAR board meetings in Washington D.C.

    40. Within just months of a Spring 2003 NFTA meeting in Arizona, and as early as July

2003, BNSF and UP abruptly started to impose identical Inflated Fuel Surcharges on their

carload traffic.

    41. Before July 2003, UP’s fuel surcharge changed monthly based on the WTI index, but UP

switched to basing its fuel surcharges off the HDF index beginning in July 2003, the same index

used by BNSF.

    42. BNSF and UP also began to use the same formula and implemented changes on the same

schedule. They did not impose a surcharge when the average price of U.S. diesel fuel was equal

to or less than $1.35 per gallon, but for every five cent increase above $1.35 per gallon, they

instituted a 0.5 percent surcharge. For example, if prices rose by 30 cents, the surcharge would

increase by 3 percent. They announced the updated fuel surcharges at the first day of the month

following the change to the HDF index, and then applied the new surcharges one month

thereafter. For instance, if the fuel price changed in February, BNSF and UP would announce

their new Inflated Fuel Surcharge percentages on March 1, and then impose those surcharges for

shipments in April.

    43. The Western Railroads’ simultaneous imposition of Inflated Fuel Surcharges using an

identical method based on the HDF index reflects that they did so upon agreement with each

other, not as independent responses to any common market forces.




                                                13
         Case 1:19-cv-03516-BAH Document 1 Filed 11/21/19 Page 14 of 31




   44. Indeed, UP had modified its existing fuel surcharge program only two months before it

decided to implement the identical Inflated Fuel Surcharge formula used by BNSF. The uncanny

timing suggests that UP’s unexpected adjustment was the result of concerted, rather than

independent, action.

   45. However, even though BNSF and UP agreed to charge identical Inflated Fuel Surcharges,

they still could not successfully impose them because of the widespread existence of contracts

that used the AII and RCAF cost indexes, which already accounted for fuel costs. Accordingly,

all three Defendants and their co-conspirators conspired to remove the fuel component from the

AII, thus leaving them free to impose standalone fuel surcharges and earn cartel profits without

being accused of double recovery of fuel costs.

   46. In the Fall of 2003, BNSF and UP started efforts to get the AAR board to agree to a fuel

surcharge program by eliminating the fuel component from the AII index and reweighing the

remaining non-fuel components. In AAR board meetings and discussions in October and

December 2003, Defendants and their co-conspirators agreed to eliminate the fuel component

from the index and switch to imposing standalone fuel surcharges.

   47. As a result of the collusive and concerted actions of Defendants, who dominate the AAR,

in December 2003 the AAR created a new All Inclusive Index Less Fuel, which now excluded

fuel as a component. The December 2003 AAR announcement stated: “This issue of AAR

Railroad Cost Indexes inaugurates a new index: the All-Inclusive Index Less Fuel. This index is

calculated using the same components and methods as the All-Inclusive Index uses for the Rail

Cost Adjustment Factor, with the exception of the exclusion of the fuel component.” This was

the first time the AAR created a cost adjustment index that did not include fuel as a cost factor.




                                                  14
         Case 1:19-cv-03516-BAH Document 1 Filed 11/21/19 Page 15 of 31




   48. As a result of Defendants’ successful conspiracy to have the AAR create the new AIILF,

the Western Railroads were now able to successfully impose Inflated Fuel Surcharges in

accordance with the agreement they had made in July 2003.

   49. As illustrated by the following chart, the Western Railroads’ Inflated Fuel Surcharge

percentages on carload traffic varied before the conspiracy began, but were identical starting in

July 2003:

        MONTHLY SURCHARGE PERCENTAGES -- WESTERN RAILROADS
                     MONTH     BNSF        UP
                      Jun-02    1%          0
                      Jul-02    1%          0
                     Aug-02      0          0
                     Sep-02      -          -
                      Oct-02    1%          -
                     Nov-02     2%          -
                     Dec-02    2.5%         -
                      Jan-03   2.0%       2.0%
                     Feb-03    2.0%       2.0%
                     Mar-03    2.5%       2.0%
                     Apr-03    4.5%       2.0%
                     May-03    2.0%       2.0%
                      Jun-03   3.0%       2.0%
                      Jul-03   2.5%       2.5%
                     Aug-03    2.0%       2.0%
                     Sep-03    2.0%       2.0%
                      Oct-03   2.5%       2.5%
                     Nov-03    2.5%       2.5%
                     Dec-03    2.5%       2.5%
                      Jan-04   2.5%       2.5%
                     Feb-04    2.5%       2.5%
                     Mar-04    3.5%       3.5%
                     Apr-04    3.5%       3.5%
                     May-04    4.0%       4.0%
                      Jun-04   4.5%       4.5%
                      Jul-04   5.0%       5.0%
                     Aug-04    5.0%       5.0%
                     Sep-04    5.0%       5.0%
                      Oct-04   6.0%       6.0%
                     Nov-04    7.0%       7.0%
                     Dec-04    9.0%       9.0%

                                                15
Case 1:19-cv-03516-BAH Document 1 Filed 11/21/19 Page 16 of 31




                MONTH        BNSF          UP
                 Jan-05       9.0%        9.0%
                Feb-05        8.0%        8.0%
                Mar-05        7.5%        7.5%
                Apr-05        8.0%        8.0%
                May-05       10.0%       10.0%
                 Jun-05      10.5%       10.5%
                 Jul-05       9.5%        9.5%
                Aug-05       10.5%       10.5%
                Sep-05       11.5%       11.5%
                 Oct-05      13.0%       13.0%
                Nov-05       16.0%       16.0%
                Dec-05       18.5%       18.5%
                 Jan-06      13.5%       13.5%
                Feb-06       12.0%       12.0%
                Mar-06       12.5%       12.5%
                Apr-06       12.5%       12.5%
                May-06       13.5%       13.5%
                 Jun-06      15.0%       15.0%
                 Jul-06      16.5%       16.5%
                Aug-06       16.5%       16.5%
                Sep-06       17.0%       17.0%
                 Oct-06      18.0%       18.0%
                Nov-06       15.5%       15.5%
                Dec-06       13.0%       13.0%
                 Jan-07      13.0%       13.0%
                Feb-07       14.0%       14.0%
                Mar-07       12.5%       12.5%
                Apr-07       12.5%       12.5%
                May-07       14.5%       14.5%
                 Jun-07      16.0%       16.0%
                 Jul-07      15.50%      15.50%
                 Aug-07      16.00%      16.00%
                 Sep-07      16.50%      16.50%
                 Oct-07      16.50%      16.50%
                 Nov-07      17.50%      17.50%
                 Dec-07      18.50%      18.50%
                 Jan-08      21.50%      21.50%
                 Feb-08      21.00%      21.00%
                 Mar-08      21.00%      21.00%
                 Apr-08      21.50%      21.50%
                 May-08      26.50%      26.50%
                 Jun-08      28.50%      28.50%
                 Jul-08      32.00%      32.00%
                 Aug-08      34.50%      34.50%

                              16
         Case 1:19-cv-03516-BAH Document 1 Filed 11/21/19 Page 17 of 31




                               MONTH            BNSF            UP
                                Sep-08          35.00%         35.00%
                                Oct-08          31.00%         31.00%
                                Nov-08          28.00%         28.00%
                                Dec-08          23.50%         23.50%


   50. The new AIILF allowed the Eastern Railroads to also impose new Inflated Fuel

Surcharges soon after the index was announced in December 2003, in a manner similar to the

Western Railroads, i.e., they too calculated the fuel surcharges by using a price index (albeit the

WTI instead of HDF) and charging a percentage for every incremental increase in price over the

threshold amount set by the WTI. Whenever the monthly average WTI price exceeded more

than $23 per barrel of crude oil, the Eastern Railroads agreed to apply a fuel surcharge of 0.4

percent for every $1 in excess of $23 per barrel on their carload traffic. For example, each $3

increase in price per barrel would increase the surcharge by 1.2 percent. The imposition of

Inflated Fuel Surcharges using an identical method based on the WTI index reflects that the

Eastern Railroads did so upon agreement with one another, not as independent responses to any

common market forces.

   51. The Eastern Railroads also agreed to impose any changes two months after the WTI

Index had changed. For example, if the WTI average price exceeded $23 per barrel in January,

the Eastern Railroads would assess the applicable fuel surcharge percentage in March. Like

clockwork, each month, the Eastern Railroads would publish their monthly fuel surcharge

percentages on their websites, making coordination easier and any deviations obvious.

   52. For over four years, the Eastern Railroads implemented new fuel surcharges at the same

time when the Western Railroads imposed new fuel surcharges, despite that fuel costs and fuel

efficiency varied widely among the Defendants. Viewing the Eastern Railroads’ new fuel

surcharge programs in the aggregate, CSX and Defendant NS’s sudden shift in imposing fuel

                                                 17
         Case 1:19-cv-03516-BAH Document 1 Filed 11/21/19 Page 18 of 31




surcharges was clearly a direct result of the conspiracy of all three Defendants and their co-

conspirators to change the index, not as independent responses to any common market forces.

   53. As illustrated by the following chart, the Eastern Railroads’ Inflated Fuel Surcharge

percentages as applied to the base rate on carload traffic varied before the conspiracy began, but

were identical starting in March 2004:

         MONTHLY SURCHARGE PERCENTAGES -- EASTERN RAILROADS
                     MONTH      CSX         NS
                      Jun-03    2.4%       2.0%
                      Jul-03    2.4%       2.0%
                      Aug-03    3.2%       2.0%
                      Sep-03    3.2%       2.0%
                      Oct-03    3.6%       2.0%
                      Nov-03    2.4%       2.0%
                      Dec-03    3.2%       2.0%
                      Jan-04    3.6%       2.0%
                      Feb-04    4.0%       2.0%
                      Mar-04    4.8%       4.8%
                      Apr-04    4.8%       4.8%
                      May-04    5.6%       5.6%
                      Jun-04    5.6%       5.6%
                      Jul-04    7.2%       7.2%
                      Aug-04    6.4%       6.4%
                      Sep-04    7.2%       7.2%
                      Oct-04    8.8%       8.8%
                      Nov-04    9.2%       9.2%
                      Dec-04   12.4%      12.4%
                      Jan-05   10.4%      10.4%
                      Feb-05    8.4%       8.4%
                      Mar-05    9.6%       9.6%
                      Apr-05   10.0%      10.0%
                      May-05   12.8%      12.8%
                      Jun-05   12.4%      12.4%
                      Jul-05   10.8%      10.8%
                      Aug-05   13.6%      13.6%
                      Sep-05   14.4%      14.4%
                      Oct-05   16.8%      16.8%
                      Nov-05   17.2%      17.2%
                      Dec-05   16.0%      16.0%
                      Jan-06   14.4%      14.4%
                      Feb-06   14.8%      14.8%

                                                18
        Case 1:19-cv-03516-BAH Document 1 Filed 11/21/19 Page 19 of 31




                              MONTH            CSX            NS
                              Mar-06          17.2%          17.2%
                              Apr-06          15.6%          15.6%
                              May-06          16.0%          16.0%
                               Jun-06         18.8%          18.8%
                               Jul-06         19.2%          19.2%
                              Aug-06          19.2%          19.2%
                              Sep-06          20.8%          20.8%
                               Oct-06         20.4%          20.4%
                              Nov-06          16.4%          16.4%
                              Dec-06          14.4%          14.4%
                               Jan-07         14.8%          14.8%
                              Feb-07          16.0%          16.0%
                              Mar-07          12.8%          12.8%
                              Apr-07          14.8%          14.8%
                              May-07          15.2%          15.2%
                               Jun-07         16.4%          16.4%
                               Jul-07         16.4%          16.4%
                               Aug-07         18.0%          18.0%
                               Sep-07         20.8%          20.8%
                               Oct-07         20.0%          20.0%
                               Nov-07         22.8%          22.8%
                               Dec-07         25.2%          25.2%
                               Jan-08         28.8%          28.8%
                               Feb-08         27.6%          27.6%
                               Mar-08         28.0%          28.0%
                               Apr-08         29.2%          29.2%
                               May-08         33.2%          33.2%
                               Jun-08         36.0%          36.0%
                               Jul-08         41.2%          41.2%
                               Aug-08         44.4%          44.4%
                               Sep-08         44.4%          44.4%
                               Oct-08         37.6%          37.6%
                               Nov-08         32.4%          32.4%
                               Dec-08         21.6%          21.6%

   54. Although the Eastern Railroads eventually switched to a mileage-based fuel surcharge

program, upon information and belief, the effects of Defendants’ conspiracy on prices continued.




                                              19
         Case 1:19-cv-03516-BAH Document 1 Filed 11/21/19 Page 20 of 31




 DEFENDANTS UNIFORMLY APPLIED THE INFLATED FUEL SURCHARGES TO
        AS MANY CUSTOMERS AS POSSIBLE, INCLUDING DOW,
                 WITH VIRTUALLY NO EXCEPTIONS

   55. To ensure the success of the conspiracy, Defendants agreed to impose Inflated Fuel

Surcharges on as many customers as possible, applying them to published tariff rates, contract

traffic, and exempt traffic not subject to federal rate regulation. As of January 2004, BNSF

pricing guidelines stated that “Every Contract should include a fuel surcharge clause. All new

and all renewing contract negotiations should have a fuel surcharge as the goal.” BNSF meeting

notes reflected that there were “[v]irtually no exceptions” to imposing these surcharges. An NS

vice president acknowledged that the railroad’s “policy [was] to apply the standard fuel

surcharge to as many customers as possible.” Internal UP emails also stated that “all contracts

without fuel language will have fuel language upon renewal.” Co-conspirator CSX also required

that “any multiyear deals” include the fuel surcharges.

   56. There is no legitimate business justification or natural explanation for Defendants’

collective action to cause the AAR to adopt and publish the AIILF or to apply Inflated Fuel

Surcharges virtually without exception. The AII and RCAF indexes, used by Defendants for

decades, accurately accounted for fuel costs and would have permitted Defendants to fully

recover any increases in fuel costs that occurred after the conspiracy began.

   57. Under their new AIILF-based fuel surcharge programs, Defendants increased their fuel

surcharges at much higher rates than the actual increase in fuel costs. For example, from the

third quarter of 2003 and the third quarter of 2004, BNSF’s fuel costs increased by 14.4%,

however its fuel surcharge increased by 25.3% during the same period. As a result, BNSF

shippers paid substantially more than BNSF’s actual cost for fuel during this time. Shippers of

unregulated freight from the other Defendants similarly overpaid during this and other periods.



                                                20
         Case 1:19-cv-03516-BAH Document 1 Filed 11/21/19 Page 21 of 31




    58. Defendants’ Inflated Fuel Surcharges also did not account for improvements in fuel

efficiency. BNSF disclosed in 2005 that its fuel efficiency had improved by 9% over the past 10

years. By 2006, railroads could, on average, move one ton of freight 423 miles on one gallon of

diesel fuel.

    59. To “kick off” its 2006 ad campaign, NS touted its alleged efficiency in an advertisement

published in the Wall Street Journal, stating:

        At Norfolk Southern, we’re conscientious at the pump. We’ve always worked to
        increase capacity while using less fuel. From improved infrastructure and shorter
        routes to onboard computers, we’ve been able to accomplish an efficiency
        unimaginable just a few years ago. Today, we can move a ton of freight an
        average of 410 miles on just one gallon of diesel fuel. Mileage like this keeps
        America’s economy moving.

    60. And in a 2007 publication, the AAR wrote that Defendants’ fuel efficiency was

“constantly improving.” However, despite Defendants’ increased fuel efficiency, their fuel

surcharges, calculated by a percentage of the base rate, continued to soar and did not reflect these

fuel efficiency gains.

    61. Indeed, since the fourth quarter of 2007, the overall fuel consumption by Defendants has

decreased 3-5%, yet Defendants continued to collect millions in revenues in connection with fuel

surcharges.

    62. It thus appears that the driving purpose of Defendants’ uniform Inflated Fuel Surcharges

was to yield revenue beyond actual fuel cost increases. Defendants’ own executives admitted

that the new fuel surcharges were “more aggressive” and “yielded more revenue.” The then-

manager of NS pricing systems described them as “a blatant general rate increase.” A CSX

public filing also identified the “fuel surcharge program” as a “primary component [ ] of the

[company’s] revenue gain.” One BNSF employee described the fuel surcharge program as “a




                                                 21
         Case 1:19-cv-03516-BAH Document 1 Filed 11/21/19 Page 22 of 31




revenue maximization program, not protection against fuel prices.” UP employees conveyed that

they saw “nothing wrong with recover [actual fuel costs] at a rate greater than 100%.”

   63. There is also no plausible explanation that these actions were taken independently by

Defendants. The creation of the new AIILF index was not required by any regulatory body, but

instead was the result of Defendants’ joint decision to craft and implement a base rate adjustment

index without a fuel component which would then allow them to create standalone fuel

surcharges that they could collectively impose on customers. Defendants acted against their own

independent economic interests by agreeing to collude on Inflated Fuel Surcharges. Without

collusion, railroads with lower fuel costs would have no need for fuel surcharges and thus

increase their market share. Rather than compete with one another, Defendants adopted an

industry-wide pattern of uniform Inflated Fuel Surcharge pricing based on the total price of

freight, dramatically increasing their fuel surcharge revenues beyond actual increases in costs

and ultimately harming consumers.

   64. This sudden shift and convergence in fuel surcharge practices did not escape industry

analysts. For example, one analyst concluded in 2003 that rising fuel costs did not “support[ ]”

the imposition of these new fuel surcharges and that she was “puzzled by the fact that the

railroads appear to be matching fuel surcharges rather than developing their own pricing

initiatives.” (“Following the Competition,” Traffic World, July 14, 2003).

   65. The STB took notice as well. Beginning in 2006, the STB sought public comments

concerning the railroad industry’s practice of computing rail Inflated Fuel Surcharges as a

percentage of base rate for rate-regulated rail freight transport.

   66. Among others, Dow submitted written comments on April 27, 2006, noting that “[t]he

railroads [had] chosen not to provide [Dow] with appropriate documentation to help [it]



                                                  22
         Case 1:19-cv-03516-BAH Document 1 Filed 11/21/19 Page 23 of 31




understand their [Inflated F]uel [S]urcharge methodologies” but based on its analysis of publicly

available information, it believed that “the [Inflated F]uel [S]urcharges [were] allowing the

railroads to over-recover their incremental fuel cost and [had] become a method of revenue

enhancement.” STB Ex Parte No. 661, ID No. 216389 (Apr. 27, 2006).

    67. On January 25, 2007, the STB issued an administrative decision, agreeing that the

railroads’ practice of computing rail Inflated Fuel Surcharges as a percentage of base rate for

rate-regulated traffic was an “unreasonable practice” because there was little correlation between

the surcharges applied and the actual change in fuel costs. STB Ex Parte No. 661 (Jan. 25,

2007). However, the STB expressly stated that its jurisdiction did not reach rail rates and

services governed by contracts, even though Defendants applied the same “unreasonable

practice” to their contract traffic, and limited its “findings and actions . . . only to regulated

common carrier traffic.” See id.

    DEFENDANTS’ OTHER ACTIONS IN FURTHERANCE OF THE CONSPIRACY

    68. In addition to their agreement to implement and impose Inflated Fuel Surcharges,

Defendants took other steps to further their conspiracy. For one, Defendants switched from

offering long-term contracts, the terms of which were never disclosed, to offering contracts that

could be re-priced as often as each year, the terms of which were disclosed publicly.

    69. Prior to 2003, Defendants entered into long-term contracts ranging from five to ten years

with clauses that did not permit rate increases beyond a certain point or that excluded Inflated

Fuel Surcharges altogether. After 2003, the contract terms offered by Defendants were

significantly shorter and included Inflated Fuel Surcharges. By way of example, prior to 2003,

Dow’s contracts with Defendants often contained multi-year terms and excluded Inflated Fuel




                                                   23
         Case 1:19-cv-03516-BAH Document 1 Filed 11/21/19 Page 24 of 31




Surcharges. After those contracts expired in or after 2003, Defendants offered only short-term

contracts to Dow that uniformly included Inflated Fuel Surcharges.

   70. Dow sought to enter into longer term contracts because longer term contracts allowed

them to minimize risks and made shipping costs more predictable. In a competitive

environment, forcing customers to assume greater risks by offering short-term contracts without

any offsetting benefit (such as lower prices) would cause customers to seek alternatives, which

would promote competition between carriers for their business. Here, all Defendants raised

prices and did not offer any compensation to customers for assuming additional risk, by forcing

them into short-term contracts.

   71. Similarly, in a competitive market, one would expect that the railroads would seek, as

they had in the past, to reduce their own risks and lock-in market share by entering into long-

term contracts. Defendants, however, collectively refused to offer long-term contracts and took

no steps to minimize their own risks from fluctuations in demand. This coordinated behavior

was hardly routine market conduct.

   72. In furtherance of the conspiracy, Defendants also generally declined to negotiate

discounts on the Inflated Fuel Surcharges and base rates, even though Defendants had

entertained such negotiations prior to 2003. Defendants adopted a “take it or leave it” attitude

and, as a result, fuel surcharges were more or less accepted as a fait accompli. While Dow was

never happy with the Inflated Fuel Surcharges, it was left with little choice but to accept them.

   73. In the rare instances where Defendants were willing to negotiate down the Inflated Fuel

Surcharges, Defendants merely shifted the intended increase to a different component of the

overall freight rate, such that Dow still had to pay the conspiracy-inflated price.




                                                 24
             Case 1:19-cv-03516-BAH Document 1 Filed 11/21/19 Page 25 of 31




       74. Defendants’ conspiracy thus succeeded: prices of Inflated Fuel Surcharges charged to

    Dow and other rail shippers were raised to or maintained at supra-competitive levels after the

    conspiracy began, netting Defendants billions in revenue. Defendants’ and co-conspirator

    CSX’s market shares also remained stable due to their illicit agreements:

                                                                                                 1
                       Railroad Market Share: Originated Tons and Carloads 2003 - 2008
                             2003           2004             2005          2006           2007          2008
BNSF
 Carloads Originated         7,662,699      8,237,466        8,727,121     9,335,024     9,174,167     9,021,851
 % of Total Originated       28.4%          29.2%            30.2%         31.2%         31.4%         31.7%
 Carloads

 Tons Originated       460,789,676       483,296,128    498,121,970      539,511,527   546,445,840   552,297,049
 % of Total Originated    27.8%             28.3%         28.7%            30.1%         30.8%         31.1%
 Tons

CSX
 Carloads Originated         6,470,386      6,611,766        6,537,293     6,607,931   6,348,515     6,127,125
 % of Total Originated       24.0%          23.4%            22.6%         22.1%          21.7%         21.5%
 Carloads

 Tons Originated          391,993,962    403,152,732    409,486,655      414,266,429   405,630,002   397,947,902
 % of Total Originated       23.7%          23.6%            23.6%         23.1%         22.8%         22.4%
 Tons

NS
 Carloads Originated       5,115,859      5,524,545      5,800,390         5,824,813     5,670,400     5,617,285
 % of Total Originated       19.0%          19.6%            20.0%         19.5%         19.4%         19.7%
 Carloads

 Tons Originated          306,322,113    319,014,426    325,779,848      323,407,280   315,583,286   316,793,119
 % of Total Originated       18.5%          18.7%            18.8%         18.1%         17.8%         17.8%
 Tons

UP
 Carloads Originated       7,692,160      7,831,823      7,874,879         8,132,004     8,045,965     7,720,041
 % of Total Originated       28.6%          27.8%          27.2%           27.2%         27.5%         27.1%
 Carloads

 Tons Originated       497,373,006       503,052,146    503,056,340      514,357,111   508,423,635   509,083,147
 % of Total Originated    30.0%             29.4%          29.0%           28.7%         28.6%         28.7%
 Tons

Total
 Carloads Originated       26,941,104    28,205,600    28,939,683    29,899,772    29,239,047    28,486,302
 Tons Originated         1,656,478,757 1,708,515,432 1,736,444,813 1,791,542,347 1,776,082,763 1,776,121,217
1AAR Railroad Facts and Analysis of Class I Railroads
1



                                                        25
         Case 1:19-cv-03516-BAH Document 1 Filed 11/21/19 Page 26 of 31




                                 THE FAILED CLASS ACTION

    75. Other victims of Defendants’ wide-reaching conspiracy filed the first of eighteen putative

class actions on May 14, 2007, based on similar conduct by Defendants as alleged herein. The

actions were consolidated by the Multi-District Litigation (“MDL”) panel on November 14, 2007

before the Honorable Paul L. Friedman in the United States District Court for the District of

Columbia (1:07-mc-00489) (the “MDL Action”). The MDL Action proceeded as a putative

direct purchaser class action, of which Dow could have been a member.

    76. After nearly a decade of proceedings, extensive and protracted discovery, and multiple

rounds of briefing on class certification, Judge Friedman denied class certification on October

10, 2017. In re Rail Freight Fuel Surcharge Antitrust Litig., 292 F. Supp. 3d 14 (D.D.C. 2017).

The D.C. Circuit affirmed the denial. In re Rail Freight Fuel Surcharge Antitrust Litig. - MDL

No. 1869, No. 18-7010, ---F.3d---, 2019 WL 3850581 (D.C. Cir. Aug. 16, 2019). Dow’s claim

was tolled after the denial of class certification.

                DEFENDANTS’ INFLATED FUEL SURCHARGE PROFITS

    77. The Inflated Fuel Surcharges that Defendants agreed to implement provided for a

substantial over-recovery of actual costs, and they essentially functioned as a profit center for

participating railroads. Billions of dollars in revenues that would have otherwise not been

collected in the absence of collusion were added to Defendants’ profits.

    78. For example, UP stated in its 10-K filings that it earned $112 million in commodity

revenue from its Inflated Fuel Surcharge program in 2003, then $330 million in 2004 (almost a

200% increase), $963 million in 2005 (another near-200% increase), approximately $1.6 billion

in 2006 (66% increase), approximately $1.5 billion in 2007 (noting that “2007 fuel surcharge




                                                      26
         Case 1:19-cv-03516-BAH Document 1 Filed 11/21/19 Page 27 of 31




revenue is not comparable to prior periods due to implementation of new mileage-based fuel

surcharge programs” (emphasis added)), and approximately $2.3 billion in 2008.

   79. Similarly, BNSF stated in its 10-K filings that it earned $110 million in Inflated Fuel

Surcharge freight revenue in 2003, $357 million in 2004, approximately $1.1 billion in 2005, and

approximately $1.7 billion in 2006; it reported seeing an increase of approximately $150 million

in Inflated Fuel Surcharges in 2007 and approximately $1.46 million in 2008. BNSF was also

aware of the clear impact of the fuel surcharge program on CSX’s and NS’s revenues, stating in

an internal memorandum that CSX and NS “have a ‘profit-center’ with their Inflated Fuel

Surcharge Programs for the customers that participate.” See In re Rail Freight Fuel Surcharge

Antitrust Litig., 292 F. Supp. 3d at 104-05.

   80. Indeed, in 2006, NS reported that its revenues increased by $1.2 billion in 2005, with

approximately one-third of the increase being attributable to “higher [F]uel [S]urcharge

amounts,” while CSX reported that approximately 50% of its revenue was subject to Inflated

Fuel Surcharges in 2005. The following year, CSX reported that “[t]he primary components of

[its] revenue gain” between 2006 and 2007 were continued yield management and its Inflated

Fuel Surcharge program, “which drove revenue per unit across all major markets.”

   81. With the fuel surcharge programs driving a significant portion of Defendants’ revenues,

Defendants increased their market capitalization from approximately $46 billion to

approximately $80 billion between July 1, 2003 and December 31, 2008. And as reported by the

American Chemistry Council and Consumers United for Rail Equity (“CURE”), the difference

between Defendants’ rail fuel surcharge revenue (as publicly reported or estimated) and

Defendants’ publicly reported actual fuel costs during the period from 2003 through the First

Quarter of 2007 came to over $6 billion.



                                               27
         Case 1:19-cv-03516-BAH Document 1 Filed 11/21/19 Page 28 of 31




   82. Meanwhile, during this time, Dow suffered from the lack of free, open, and unrestricted

competition in the market for unregulated rail freight transportation by paying rates well above

competitive levels and which could not be otherwise negotiated.

                     CONTINUING EFFECTS OF THE CONSPIRACY

   83. Following the STB’s 2007 decision, CSX, BNSF and UP all implemented mileage-based

fuel surcharge programs, first on regulated traffic and then on unregulated traffic.

Notwithstanding the changes to their Inflated Fuel Surcharge programs, this did not mean that

Defendants or their co-conspirators had withdrawn from the cartel. To the contrary, the effects

of their coordination on rail rates were not undone, and Dow continued to pay inflated rates for

rail freight services due to Defendants’ past and ongoing coordination of prices.

   84. The circumstances encouraging Defendants’ coordination of rail freight rates in the first

place remained the same, and across some dimensions had even intensified, following

Defendants’ mid-2007 changes in their Inflated Fuel Surcharge formulas. The ultimate objective

of Defendants’ conspiracy, to raise total rail freight rates, continued to motivate Defendants’

behavior. Upon information and belief, Defendants continued to communicate and collude

regarding rail freight services and rates after 2007. Defendants (and their co-conspirators) have

all remained members of the AAR, and they have continued to attend conferences and industry

gatherings such as meetings for the NFTA, the North American Rail Shippers Association, and

the Pacific Northwest Association of Rail Shippers. Such communications and collusive activity

have had the continuing effect of restraining trade in the market for rail freight services.




                                                 28
         Case 1:19-cv-03516-BAH Document 1 Filed 11/21/19 Page 29 of 31




                                             COUNT I

(VIOLATION OF SECTIONS 1 AND 3 OF THE SHERMAN ACT AND SECTION 4 OF
                         THE CLAYTON ACT)

    85. Dow incorporates by reference the allegations in the above paragraphs as if they were

fully set forth herein.

    86. Defendants entered into and engaged in a contract, combination or conspiracy in

unreasonable restraint of trade in violation of Sections 1 and 3 of the Sherman Act, 15 U.S.C. §

1, 15 U.S.C. § 3, and Section 4 of the Clayton Act, 15 U.S.C. § 15.

    87. The contract, combination or conspiracy resulted in an agreement, understanding or

concerted action between and among Defendants in furtherance of which Defendants fixed,

maintained, and standardized prices for rail freight transportation handled through private

contracts and other means exempt from regulation. Such contract, combination, or conspiracy

constitutes a per se violation of the federal antitrust laws and is, in any event, an unreasonable

and unlawful restraint of trade.

    88. Defendants’ contract, combination, agreement, understanding or concerted action

occurred within the flow of, and substantially affected, interstate and international commerce.

Defendants’ unlawful conduct was through mutual understandings or agreements by, between,

and among Defendants.

    89. The contract, combination or conspiracy has had the following effects:

    90. Prices charged to Dow for unregulated rail freight transportation were fixed and/or

maintained at supra-competitive levels because Defendants applied the Inflated Fuel Surcharges

to the total price for services;




                                                 29
          Case 1:19-cv-03516-BAH Document 1 Filed 11/21/19 Page 30 of 31




    91. Dow has been deprived of the benefits of free, open and unrestricted competition in the

market for rail freight services; and competition in establishing the prices paid, customers of, and

territories for rail freight services has been unlawfully restrained, suppressed and eliminated.

    92. As a proximate result of Defendants’ and their co-conspirators’ unlawful conduct, Dow

has suffered injury in that it has paid inflated prices for unregulated rail freight services since

July 1, 2003.

    WHEREFORE, Plaintiff prays for relief as follows:

    (1) That the unlawful contract, combination and conspiracy alleged be adjudged and decreed

        in violation of Sections 1 and 3 of the Sherman Act;

    (2) That Dow recovers compensatory damages, as provided by law, determined to have been

        sustained to it from Defendants and their co-conspirators, and that judgment be entered

        against Defendants and in favor of Plaintiff;

    (3) That each of the Defendants’ respective officers, directors, agents and employees, and all

        other persons acting on behalf of or in concert with them, be permanently enjoined and

        restrained from, directly or indirectly, continuing or maintaining the combination,

        conspiracy, or agreement alleged in this case;

    (4) That Plaintiff recovers treble damages, as provided by law;

    (5) That Plaintiff recovers its costs of the suit, including attorneys’ fees, as provided by law;

        and

    (6) For such further relief as the Court may deem just and proper.

                                    DEMAND FOR JURY TRIAL

        Pursuant to Rule 38(a) of the Federal Rules of Civil Procedure, Plaintiff demands a jury

trial as to all issues triable by a jury.



                                                  30
       Case 1:19-cv-03516-BAH Document 1 Filed 11/21/19 Page 31 of 31




Dated: November 21, 2019           By: /s/ Ryan J. Walsh

                                   Nathan P. Eimer (pro hac vice)
                                   Email: neimer@eimerstahl.com
                                   Scott C. Solberg (pro hac vice)
                                   Email: ssolberg@eimerstahl.com
                                   Benjamin E. Waldin (admission pending)
                                   Email: bwaldin@eimerstahl.com
                                   EIMER STAHL LLP
                                   224 South Michigan Avenue
                                   Suite 1100
                                   Chicago, IL 60604
                                   Telephone: (312) 660-7600
                                   Fax: (312) 692-1718

                                   Ryan J. Walsh
                                   Email: rwalsh@eimerstahl.com
                                   EIMER STAHL LLP
                                   10 East Doty Street
                                   Suite 800
                                   Madison, WI 53703
                                   Telephone: (608) 441-5798
                                   Fax: (608) 441-5707

                                   Attorneys for Plaintiff The Dow Chemical Company.




                                     31
